 528DECISIONSOF NATIONALLABOR RELATIONS BOARDBashore Meat Products,Inc. and Amalgamated Foodand Allied Workers, District Union Local No. 626,Amalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO. Case 8-CA-8751June 17, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on November 13, 1974, andamended on December 7 and 24, 1974, by Amalga-mated Food and Allied Workers, District UnionLocalNo. 626, Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO,herein called the Union, and duly served on BashoreMeat Products,' Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 8, issueda complaint and an amended complaint on Decem-ber 27, 1974, and on February 4, 1975, respectively,againstRespondent, alleging that Respondent hadengaged inand was engaging in unfair laborpractices affecting commerce within the meaning ofSection8(a)(5), (3), and (1) and Section 2(6) `and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges, in substance, that RespondentviolatedSection 8(a)(5), (3), and (1) of the Act by:interrogating employees regarding their union mem-bership, sympathies, and activities; instructing em-ployees to repudiate or withdraw their union authori-zationcards; threatening to discharge employeeswho supported the Union; promising an employeebenefits conditioned upon his withdrawal from theUnion; and discriminatorily and unilaterally discon-tinuing aportion of its operations and dischargingseven employees because of their union sympathiesand activities.On January 9, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegationsin the complaint. On January 22,1975, Respondent filed a stipulation withdrawing itsanswer tothe complaint and agreed that counsel forthe General Counsel might, if so advised, move forsummary judgment based upon the complaint andRespondent'sfailure to answer the complaint. TheRegionalDirector, with Respondent's concurrence,rAttached to the Motion for Summary Judgment,the allegations ofwhich stand uncontroverted by the failure to respond to the Notice ToShow Cause,are copies of the stipulation withdrawing the answer of218 NLRB No. 68treated said stipulation of Respondent as a request towithdraw its answer and on January, 29, 1975, theRegionalDirector issued an order granting thewithdrawal of the answer.On February 6, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 14,1975, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint served on the Respondent statedthat unless an answer was filed within 10 days fromthe service thereof, "all of the allegations of theComplaint shall be deemed to be admitted to be trueand maybe so found by the Board." AlthoughRespondent filed a timely answer, it subsequentlyfiled a stipulation to withdraw the answer and thewithdrawal was granted by the Regional Director inhis order of January 29, 1975.1 The withdrawal of ananswer necessarily has the same effect as a respon-dent's failure to file an answer .2Since Respondent has withdrawn its answer, theallegationsof the complaint are deemed to beRespondent and the order granting withdrawal of the answer.2Newark Pipeline Company,202 NLRB 234 (1973);Nickey ChevroletSales,Inc.,199NLRB 411(1972). BASHORE MEAT PRODUCTS, INC.529admitted to be true and are so found to be true inaccordance with the Board's Rules and Regulations.We shall, accordingly, grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, an Ohio corporation with its officeand place of business at 61 North Detroit, Toledo,Ohio, is engaged in the sale and delivery of wholesalemeat products. Annually, Respondent purchasesgoods valued in excess of $50,000 directly frompoints located in States of the United States otherthan the State of Ohio.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.IY.THE LABOR ORGANIZATION INVOLVEDAmalgamated Food and Allied Workers, DistrictUnion Local No. 626, Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The 8(a)(5) Violations1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All truck drivers and mechanics employed byRespondent at its Toledo, Ohio, facility excludingall office clerical employees, professional employ-ees and guards and supervisors as defined in theAct.2.The Union's representative statusThe Union has been the collective-bargainingrepresentative, of the employees in said unit since onor about October 29, 1974, when it was so designatedby a majority of such employees. On November 4,1974,Respondent, subsequent to a card checkconfirming the Union's representation of a majorityof its employees, executed a recognition agreement inwhich it recognized the Union as exclusive represent-ative of all employees in the unit described above forthe purpose of collective bargaining and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.3.The refusal to bargainOn or about November 8, 1974, Respondent,unilaterallyand without notice to the Union,changed the terms and conditions of employment ofemployees in the unit described above by effecting apartial closing of its operations.Accordingly, we find that by the unilateral conductdescribed above the Respondent has, since Novem-ber 8, 1974, and at all times thereafter', refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.B.The 8(a)(3) ViolationsOn or about November 8, 1974, Respondentpartially closed its operation and termipated theemployment of employees Jerome Addis, DougDanyko, Larry Livingston,William C.Metzger,James Noegal, Anthony Schwirzinski, and RobertSchwirzinski and at all times since has failed andrefused to reinstate them for the reason that theyhad, or Respondent believed they had, joined orassisted the Union or engaged in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection. Accordingly, we findthat,by the aforesaid conduct, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.C.The Independent 8(a)(1) ViolationsCommencing on or about November 4, 1974, andcontinuing through various dates thereafter, Respon-dent, through its officers and supervisors, interrogat-ed employees concerning their union membership,activities,or sympathies; instructed employees towithdraw or repudiate their union authorizationcards; threatened employees with reprisals, includingtermination of employment, if they did not withdrawor repudiate their union authorization cards; andmade promises of economic benefits, including apromise to rehire an employee conditioned upon hiswithdrawal or repudiation of his union authorizationcard.We find, accordingly, that by the aforesaidconduct the Respondent interfered with, restrained, 530DECISIONSOF NATIONALLABOR RELATIONS BOARDand coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and that, by suchconduct,Respondent thereby engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5), (3), and (1) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent unilaterally,and without notice and consultation with the Union,closed a portion of its operations, we shall order thatthe Respondent cease and desist from such unilateralaction and, upon request, bargain with the Unionwith respect to any decision to close its operationsand the effects thereof.Having found that Respondent discriminatorilyand unilaterally partially closed its operations andthus terminated the employment of employeesJeromeAddis,Doug Danyko, Larry Livingston,William C. Metzger, James Noegal, Anthony Schwir-zinski, and Robert Schwirzinski and at all times sincehas failed and refused to reinstate them or offer themreinstatement to their former or substantially equiva-lent positions, we shall provide the following alterna-tive remedies: 31.We shall order that Respondent resume itsdiscontinued operations and offer the terminatedemployees immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and tomake them whole for any loss of earnings they mayhave suffered by reason of the discrimination againstthem. Backpay shall be based on the earnings whichthey normally would have received from the date oftheir discharge to the date of Respondent's offer ofreinstatement, less any net interim earnings, andshall be computed on a quarterly basis in the mannerset forth in F. W.Woolworth Company,90 NLRB 289(1950), andIsis Plumbing & Heating Co.,138 NLRB716 (1962).2.Alternatively, in the event that Respondentdoes not resume its discontinued operations, we shallorder that it make whole the aforesaid discriminato-rilyterminated employees for any loss of paysuffered by reason of the discrimination against themby paying to each of them a sum of money equal tothe amount each would normally have earned aswages from the date of his termination until suchtime as each secures, or did secure, substantiallyequivalent employment with other employers,4 com-puted in accordance with the Board's usual formulaset forth in F.W. Woolworth Company, supra,andIsisPlumbing & Heating Co., supra.In addition to requiring Respondent to post copiesof the notice, we shall order it to mail copies of thenotice to its employees at their last known addressand to the Union.Since the unfair labor practices committed byRespondent were of a character which go to the veryheart of the Act, we shall also order Respondent tocease and desist from infringing inanymanner uponthe rights of employees guaranteed by Section 7 of,the Act.We also expressly reserve the right to modify thebackpay and reinstatement provisions of this Deci-sion and Order, if made necessary by a change ofconditions in the future, and to make such supple-ments thereto as may hereafter become necessary inorder to define or clarify their application to aspecific set of circumstances not now apparent.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.BashoreMeat Products, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Amalgamated Food and AlliedWorkers,DistrictUnion Local No. 626, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All truck drivers and mechanics employed byRespondent at its Toledo, Ohio, facility excluding alloffice clerical employees, professional employees andguards and supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.3SeeEclectic,Inc.,209 NLRB270 (1974).4Bonnie Lass KnittingMills,Inc.,126 NLRB 1396 (1960). BASHORE MEAT PRODUCTS, INC.5314.Since October 29, 1974, the above-named labororganization has been and now is the exclusiverepresentative of all employees in the aforesaidappropriateunitfor the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing to bargain collectively concerningthe partial closing of its operations on or aboutNovember 8, 1974, and at all times thereafter, withthe above-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the acts described in section III, above,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5),(3), and (1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,BashoreMeat Products, Inc., Toledo, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively by unilaterallydiscontinuing its operations or any portion thereof,or otherwise unilaterally changing the wages, hours,and other terms and conditions of employmentwithout prior bargaining with the AmalgamatedFood and Allied Workers, District Union Local No.626— Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, or any otherunion selected as the exclusive bargaining represent-ative of the employees in the following appropriateunit:All truck drivers and mechanics employed byRespondent at its Toledo,Ohio,facility excludingall office clerical employees,professional employ-ees and guards and supervisors as defined in theAct.(b) Interrogating employees concerning their unionmembership,activities,or sympathies.(c) Instructing employees to withdraw or repudiatetheir union authorization cards.(d) Threatening employees with reprisals,includingtermination of employment,if they do not withdrawor repudiate their union authorization cards.(e)Making promises of economic benefits,includ-ing a promise to - rehire an employee,conditionedupon withdrawal or repudiation of a union member-ship card.(f)Discouraging its employees'membership in, oractivities on behalf of, the Amalgamated Food andAlliedWorkers,DistrictUnion Local No. 626,Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO,or any other labororganization,by discriminatorily laying off, discharg-ing, or terminating its employees,by discontinuingits operations,or any portion thereof,or by otherwisediscriminating in regard to the hire or tenure of anyof its -employees because they joined or assisted theabove-named Union,or any other labor organiza-tion, or engaged in other concerted activity for thepurpose of collective bargaining or other mutual aidor protection.(g) In any other manner interfering with,restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take the following affirmative action whichthe Board fmds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to any decision to close operations, or anyportion thereof, and the effect thereof on unitemployees with respect to rates of pay,wages,hours,and other terms and conditions of employment, and,if an understanding is reached,embody such under-standing in a signed agreement.(b) Either, (1) reopen its partially closed operationsand offer to employees Jerome Addis, DougDanyko,Larry Livingston,William C.Metzger, James Noe-gal,AnthonySchwirzinski,and Robert Schwirzinski,who were terminated as a result of the partialdiscontinuance of its operations on or about Novem-ber 8, 1974,immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist tosubstantially equivalent positions,without prejudiceto their seniority or other rights and privileges, oralternatively,(2) if the discontinued operations arenot resumed, make the terminated employees wholeforany loss of pay suffered by reason of thediscrimination against them in the manner set forthin the section above entitled"The Remedy."(c) Preserve and, upon request,make available tothe Board or its agents,for examination and copying,all payroll records,socialsecurity payment records,timecards,personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order. 532DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Post at its office and place of business at 61North Street, Toledo, Ohio, copies of the attachednoticemarked "Appendix." 5 Copies of said notice,on forms provided, by the Regional Director forRegion 8, after being duly signed by Respondent'srepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Respondent shallmail copies of the notice to employees at their lastknown addresses and to the Union. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 8, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the Board reserves toitself the right to modify the backpay and reinstate-ment provisions of this Decision and Order, if madenecessary by a change of conditions in the future,and to make such supplements thereto as mayhereafter become necessary in order to define orclarify their application to a specific set of circum-stances not now apparent.5In the event that this Order is enforcedby a Judgment of a UnitedStatesCourt of Appeals, the wordsin the noticereading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively byunilaterally discontinuing our operations or anyportion thereof, or otherwise unilaterally chang-ing the wages, hours, and other terms andconditions of employment without prior bargain-ingwith the Amalgamated Food and AlliedWorkers, District Union Local No. 626, Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other unionselected as the exclusive bargaining representativeof the employees in the following appropriateunit:IAll truck drivers and mechanics em-ployed by Respondent at its Toledo, Ohio,facilityexcluding all clerical employees,professional employees and office guardsand supervisors as defined in the Act.WE WILL NOT interrogate employees concern-ing their union membership, activities, or sympa-thies.WE WILL NOT instruct employees to withdrawor repudiate their union authorization cards.WE WILL NOT threaten employees with repris-als, including termination of employment, if theydo not withdraw or repudiate their union authori-zation cards.WE WILL NOT make promises of economicbenefits, including a promise to rehire an employ-ee, conditioned upon withdrawal or repudiationof a union membership card.WE WILL NOT discourage our employees'membership in, or activities on behalf of, theUnion or any other labor organization, bydiscriminatorily laying off, discharging, or termi-nating our employees, by discontinuing ouroperations or any portion thereof, or by otherwisediscriminating in regard to the hire or tenure ofany of our employees because they joined orassisted the above-named Union, or any otherlabor organization, or engaged in other concertedactivity for the purpose of collective bargaining orother mutual aid or protection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them in Section 7 of theAct.WE WILL, upon request, bargain with theabove-named labor organization as the exclusiverepresentative of all employees in the appropriateunitwith respect to any decision to closeoperations or any portion thereof and the effectsthereof on unit employees and with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.WE WILL either reopen our partially closedoperations and offer to employees Jerome Addis,Doug Danyko, Larry Livingston, William C.Metzger, James Noegal, Anthony Schwirzinski,and Robert Schwirzinski who were terminated asa result of the partial discontinuance of ouroperationson or about November 8, 1974,immediate and full reinstatement to their formerpositions or, if such positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights andprivileges,or,alternatively, if the discontinuedoperations are not resumed, make the terminatedemployees whole for any loss of pay suffered byreason of the discrimination against them in themanner set forth in the Remedy: BASHORE MEAT PRODUCTS, INC.533All our employees are free to become, remain, or8(a)(3)of the Act, as modified by the Labor-refrain from becoming or remaining members of theManagement Reporting and Disclosure Act of 1959.above-named Union,or any other labor organiza-tion,except to the extent that this right may beBASHORE MEATaffected by an agreement in conformity with SectionPRODUCTS, INC.